MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D), this                       Feb 03 2015, 9:14 am
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT
      Mark D. Johnson
      Allen & Johnson, LLC
      Salem, Indiana




                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Chris Schumacher,                                        February 3, 2015

      Appellant-Petitioner,                                    Court of Appeals Case No.
                                                               88A01-1407-MI-285
              v.                                               Appeal from the Washington Circuit
                                                               Court
                                                               The Honorable John T. Evans,
      Theresa Martin-Schumacher,                               Special Judge
      Appellee-Respondent                                      Case No. 88C01-1308-MI-531




      Crone, Judge.


                                               Case Summary
[1]   In 1997, Chris Schumacher and Theresa Martin-Schumacher obtained a

      marriage license in Washington County and participated in a wedding

      ceremony conducted by an individual authorized to solemnize marriages.


      Court of Appeals of Indiana | Memorandum Decision 88A01-1407-MI-285 | February 3, 2015   Page 1 of 9
      However, the day before the wedding ceremony, Theresa destroyed the

      marriage license by burning it in its entirety. Thus, a completed marriage

      license was never returned to or filed by the county clerk. When Chris filed a

      dissolution of marriage action in 2011, Theresa contended that the parties were

      never in fact married. Chris filed a complaint for declaratory judgment

      requesting the trial court to declare that he and Theresa were married and to

      order the county clerk to issue a marriage license. Following a hearing, the trial

      court entered its order declaring that Chris and Theresa were not married as a

      result of their wedding ceremony and that they both have the status of single

      persons.


[2]   On appeal, Chris argues that the trial court’s conclusion that he and Theresa

      were not married as a result of their wedding ceremony is clearly erroneous. In

      the alternative, Chris asserts that Theresa should be equitably estopped from

      denying that the parties are married. Concluding that the trial court’s

      conclusion is not clearly erroneous and that the doctrine of equitable estoppel is

      inapplicable, we affirm.


                                 Facts and Procedural History
[3]   The relevant evidence supporting the trial court’s judgment indicates that on

      October 23, 1997, Chris and Theresa filled out an application for marriage

      license at the Washington County clerk’s office. A marriage license was issued




      Court of Appeals of Indiana | Memorandum Decision 88A01-1407-MI-285 | February 3, 2015   Page 2 of 9
      that same day.1 The next day, Theresa was upset with Chris and she destroyed

      the marriage license by burning it in its entirety. She told Chris that she had

      destroyed the marriage license and that she did not wish to get married.

      Nevertheless, on October 25, 1997, the parties participated in a wedding

      ceremony officiated by Reverend Jim Manship, an individual authorized to

      solemnize marriages. Although Manship claims that the parties presented him

      with a marriage license and marriage certificate form that he completed and

      mailed to the Washington County clerk’s office for filing following the

      ceremony, the clerk’s office has no record of receiving such document and no

      such document was ever filed by the clerk.


[4]   The parties lived together from 1997 until September 2011 when Chris filed a

      petition for dissolution of marriage. In response, Theresa claimed that the

      parties were never legally married. Chris filed a complaint for declaratory

      judgment requesting the trial court to declare that he and Theresa were married

      and to order the county clerk to issue a marriage license. After a hearing, the

      trial court found and declared as follows:




      1
        Specifically, along with a copy of the application for marriage license, the parties were given a two-part
      document entitled “Marriage License” and “Marriage Certificate” which was to be completed and returned
      to the clerk’s office after the wedding ceremony by the individual who performed the wedding ceremony. See
      Petitioner’s Ex. 1, 2. The parties were also given a keepsake marriage certificate. See Petitioner’s Ex. 3.

      Court of Appeals of Indiana | Memorandum Decision 88A01-1407-MI-285 | February 3, 2015           Page 3 of 9
              1. Individuals who intend to marry must obtain a license and present
              it to an individual authorized to solemnize marriages. IC 31-11-4-1;
              31-11-4-13. It is the marriage license which grants the legal authority
              for an individual who is authorized to solemnize marriages to marry
              two individuals. IC 31-11-4-14.


              2. On the date of their wedding, Chris Schumacher (“Chris”) and
              Theresa Martin (“Theresa”) did not have a marriage license because
              the day before, Theresa had intentionally destroyed it by setting it on
              fire and burning it entirely – a fact she conveyed to Chris at the time.


              3. Having intentionally destroyed the license prior to the ceremony,
              Chris and Theresa could not have justifiably expected to be married as
              a result of the ceremony in which they participated.


              4. The Court declares that Chris Schumacher and Theresa Martin
              a/k/a Theresa Martin-Schumacher were not married as a result of
              their wedding. Chris Schumacher’s demand for declaratory judgment
              finding to the contrary is denied. Declaratory judgment is entered in
              favor of Theresa Martin a/k/a Theresa Martin-Schumacher finding
              that the parties’ status is that of single persons.


      Appellant’s App. at 4-5. This appeal ensued.


                                     Discussion and Decision
[5]   We begin by noting that Theresa did not file an appellee’s brief. Under such

      circumstances, we do not undertake the burden of developing arguments for

      her. Henderson v. Henderson, 919 N.E.2d 1207, 1210 (Ind. Ct. App. 2010).

      Rather, we may reverse the trial court if Chris presents a case of prima facie

      error. Id. “Prima facie error means at first sight, on first appearance, or on the

      face of it.” Id. If such a case is not presented, we will affirm. Id.



      Court of Appeals of Indiana | Memorandum Decision 88A01-1407-MI-285 | February 3, 2015   Page 4 of 9
[6]   The trial court’s entry of declaratory judgment2 in this case was accompanied by

      findings of fact and conclusions of law. Where, as here, the trial court enters

      findings and conclusions without a written request, the entry is considered sua

      sponte. Samples v. Wilson, 12 N.E.3d 946, 949 (Ind. Ct. App. 2014). When a

      trial court enters specific findings sua sponte, the specific findings control our

      review and the judgment only as to the issues they cover. Id. at 949-50. Where

      there are no specific findings, a general judgment standard applies and we may

      affirm on any legal theory supported by the evidence. Id. at 950.


[7]   When reviewing the accuracy of findings, we will first consider whether the

      evidence supports them. Stone v. Stone, 991 N.E.2d 992, 998 (Ind. Ct. App.

      2013), aff’d on reh’g, 4 N.E.3d 666. We then determine whether the findings

      support the judgment. Id. “We will disregard a finding only if it is clearly

      erroneous, which means the record contains no facts to support it either directly

      or by inference.” Id. A judgment is clearly erroneous if it relies on an incorrect

      legal standard, and we do not defer to a trial court’s legal conclusions. Id. at

      998-99. Upon appellate review, we give due regard to the trial court’s ability to

      assess the credibility of witnesses and we will not reweigh the evidence. Id. at




      2
       Indiana Code Section 34-14-1-1 provides courts of record within their respective jurisdictions the “power to
      declare rights, status, and other legal relations whether or not further relief is or could be claimed” and the
      declaration “has the force and effect of a final judgment or decree.”

      Court of Appeals of Indiana | Memorandum Decision 88A01-1407-MI-285 | February 3, 2015              Page 5 of 9
      999. We must consider only the evidence most favorable to the judgment along

      with all reasonable inferences drawn in favor of the judgment. Id.


       Section 1 – The trial court’s finding that the parties were not
                     married is not clearly erroneous.
[8]   Chris claims that the trial court’s conclusion that he and Theresa were not

      married as a result of their wedding ceremony is clearly erroneous. In

      summarizing Indiana’s marriage solemnization provisions, our supreme court

      has stated,

              Before two people may marry in Indiana they must negotiate a multi-
              step process. The parties must first obtain a marriage license from the
              clerk of the circuit court of either person’s county of residence. I.C. §§
              31-11-4-1, -3. The marriage license issued by the circuit court is the
              legal authority for an authorized person to marry the betrothed couple.
              I.C. § 31-11-4-14. The parties must then present the marriage license
              to a person who is authorized to solemnize marriages. I.C. § 31-11-4-
              13. Marriages may be solemnized by, among others, a member of the
              clergy of a religious organization. I.C. § 31-11-6-1(1). The person
              solemnizing the marriage must complete a marriage certificate and file
              the certificate and license with the clerk of the circuit court that issued
              the license; the clerk must then record the certificate and license. I.C. §
              31-11-4-16.


      McPeek v. McCardle, 888 N.E.2d 171, 176 (Ind. 2008).


[9]   The statutory law referenced above makes clear that because the marriage

      license is the legal authority for an authorized person to marry a betrothed

      couple, the valid marriage of two individuals cannot occur until and unless the

      parties present the marriage license issued by the circuit court to a person

      authorized to solemnize marriages. See Ind. Code §§ 31-11-4-13, -14. There is

      Court of Appeals of Indiana | Memorandum Decision 88A01-1407-MI-285 | February 3, 2015   Page 6 of 9
       evidence in the record to support the trial court’s finding that this condition

       precedent to a valid marriage did not and could not have occurred here because

       Theresa destroyed the marriage license the day before the ceremony. Because

       Reverend Manship was not presented with the marriage license, he was without

       legal authority to marry Chris and Theresa. Based upon the findings, the trial

       court properly concluded that the parties wedding ceremony did not result in a

       valid marriage.


[10]   This case boils down to a credibility issue. Chris challenges Theresa’s

       credibility and points to evidence and testimony which indicates that the

       marriage license was not destroyed but was presented to and completed by

       Reverend Manship. However, we are not permitted to reassess witness

       credibility on appeal and we are constrained to consider only the evidence most

       favorable to the judgment along with all reasonable inferences drawn in favor of

       the judgment. In other words, the trial court chose to believe Theresa for

       whatever reason and, in accordance with our standard of review, we must do so

       as well. The trial court’s findings and judgment are not clearly erroneous.


                     Section 2 – Equitable estoppel is inapplicable.
[11]   In the alternative, Chris contends that Theresa should be equitably estopped

       from asserting that the parties are not married. Chris argues that Theresa “held

       herself out to be married” for fourteen years and should not be permitted to

       now claim otherwise. Appellant’s Br. at 8. Chris did not raise an equitable

       estoppel claim in his complaint for declaratory judgment or during trial.

       Because Chris raises his equitable estoppel argument for the first time on
       Court of Appeals of Indiana | Memorandum Decision 88A01-1407-MI-285 | February 3, 2015   Page 7 of 9
       appeal, he has waived his argument for failure to raise it to the trial court.

       Einhorn v. Johnson, 996 N.E.2d 823, 828 n.4 (Ind. Ct. App. 2013), trans. denied

       (2014).


[12]   Waiver notwithstanding, a party invoking the doctrine of equitable estoppel

       must show “(1) a lack of knowledge as to the facts in question and of the means

       of acquiring that knowledge; (2) reliance upon the conduct of the party

       estopped; and (3) a prejudicial change in position based upon the conduct of the

       party estopped.” Barnette v. U.S. Architects, LLP, 15 N.E.3d 1, 10 (Ind. Ct. App.

       2014) (quoting LaGrange Cnty. Reg’l Util. Dist. v. Bubb, 914 N.E.2d 807, 811 (Ind.

       Ct. App. 2009)). “‘Estoppel cannot be applied if the facts are equally known by

       or accessible to both parties.’” Id. (quoting City of Crown Point v. Lake Cnty., 510

       N.E.2d 684, 687 (Ind. 1987)). And “[a]ll persons are charged with the

       knowledge of the rights and remedies prescribed by statute.” Middleton Motors,

       Inc. v. Ind. Dep’t of State Revenue, 269 Ind. 282, 285, 380 N.E.2d 79, 81 (1978).


[13]   The trial court specifically found that Theresa destroyed the marriage license

       the day before the wedding and that she conveyed that fact to Chris at the time.

       Consequently, Chris’s knowledge of the facts regarding the invalidity of the

       parties’ marriage was equal to that of Theresa, and he is charged with knowing

       Indiana’s marriage solemnization requirements, Indiana Code Section 31-11-4-




       Court of Appeals of Indiana | Memorandum Decision 88A01-1407-MI-285 | February 3, 2015   Page 8 of 9
       1 et. seq. Therefore, we conclude as a matter of law that equitable estoppel is

       inapplicable here. We affirm the trial court’s declaratory judgment.3


[14]   Affirmed.


       Friedlander, J., and Kirsch, J., concur.




       3
        We note that although the trial court has declared these parties unmarried, Chris is not without recourse to
       pursue a claim against Theresa outside the dissolution of marriage realm. The facts are undisputed that these
       parties cohabitated and shared property and income for a lengthy period of time. This Court has held that “a
       party who cohabitates with another without subsequent marriage is entitled to relief upon a showing of an
       express contract or a viable equitable theory such as an implied contract or unjust enrichment.” Bright v.
       Kuehl, 650 N.E.2d 311, 315 (Ind. Ct. App. 1995).

       Court of Appeals of Indiana | Memorandum Decision 88A01-1407-MI-285 | February 3, 2015            Page 9 of 9